775 N.W.2d 794 (2009)
Trina Lee BEATTIE, Plaintiff-Appellant,
v.
Mark P. MICKALICH, Defendant-Appellee.
Docket No. 139438. COA No. 284130.
Supreme Court of Michigan.
December 29, 2009.

Order
On order of the Court, the application for leave to appeal the June 25, 2009 judgment of the Court of Appeals is considered. We DIRECT the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). At oral argument, the parties shall address: (1) whether the Equine Activity Liability Act, MCL 691.1661 et seq., bars recovery for allegedly negligent acts of an equine activity sponsor, an equine professional or another person; (2) whether a plaintiff must plead in avoidance of the Equine Activity Liability Act; and (3) whether a letter offering the opinions of an expert must meet the criteria of admission provided by MRE 702 to be considered in opposing a motion for summary disposition. The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.
The Michigan Horse Council and the Michigan Association for Justice are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.